Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a continuation of 15836302 (filed 12/08/2017, now U.S. Patent #10362622), which is a continuation of 15182218 (filed 06/14/2016, now U.S. Patent #9844093), which further is a continuation of 15049922 (filed 02/22/2016, now U.S. Patent #9374816), which further is a continuation of 12256964 (filed 10/23/2008, now U.S. Patent #9271280), which claims priority from provisional application 60982528 (filed 10/25/2007) and provisional application 61018567 (filed 01/02/2008).
Applicant filed a Terminal Disclaimer (TD) on 07/01/2021.  The TD was approved on 07/06/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 6, the term “E-RNTI” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 6, 11, and 16.
Claim 1 line 10, the term “CELL_FACH” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 6, 11, and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10-11, 15-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirskanen et al. (WO 2009019198 A1, hereinafter Pirskanen, NOTE: the corresponding U.S. application publication US 20100285791 A1 is currently being used for rejection citation purposes), in view of Usuda et al. (US 20070049209 A1, hereinafter Usuda).

Regarding claim 1, Pirskanen teaches a method implemented by a Node-B comprising (in general, see fig. 3, 4, and 5 and their corresponding paragraphs at least 121-152 in which the “second embodiment” is taught; see also the “third embodiment” and its corresponding paragraphs, which would also be relevant for rejecting claim 1, for additional background information): 
configuring an enhanced MAC-e entity for a common enhanced dedicated channel (E-DCH) resource in response to receiving an indication from a radio network controller (RNC) (see at least para. 126, 127, and 132 in view of para. 121-122, e.g. using NBAP (Node B Application Part signaling), RNC notifies Node B about the pre-configure multiple EDCH resources for CCCH reception),
wherein the enhanced MAC-e entity in the Node-B operates with an enhanced MAC-es entity in the RNC (see at least fig. 5 and para. 141, e.g. n MAC-es entities for CCCH reception are pre-configured in the RNC for a Node B), 
wherein the Node-B and the RNC transmit data on a common transport channel using an lub flow (see at least fig. 5 and para. 141, e.g. for each MAC-es entity for CCCH reception there is one lub transport bearer pre-configure); and
transmitting data from the enhanced MAC-e entity to a first wireless transmit receive unit (WTRU) in a CELL_FACH state (see para. 135-136 along with para. 121, e.g. “…then [0135] the Node B selects one of the lub data transport bearer for CCCH reception from a pool of non-occupied lub data transport bearer for CCCH reception--the selected lub data transport bearer is marked as occupied--and then [0136] transmits all MAC-es PDUs for the logical channel CCCH on this lub data transport bearer till the HS-RACH radio resources are released for this UE”),
wherein the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the first WTRU and wherein the common entities are not associated with a WTRU other than the first WTRU when the common entities are associated with the first WTRU (see at least para. 134-136 and 147, e.g. “[t]he Node B selects one of the lub transport bearers to a MAC-es entity for CCCH reception, which is currently not used for CCCH data transport. The Node B uses this lub transport bearer exclusively for this UE for the duration of the HS-RACH procedure. When the HS-RACH procedure ends, and physical resources granted on the radio interface are released, then this lub transport bearer and its connected MAC-es entity for CCCH reception can be used for another UE requesting transport of CCCH data”).
Pirskanen differs from the claim, in that, it does not specifically disclose the enhanced MAC-e entity being further configured to read an E-RNTI, which is well known in the art and commonly used for utilizing uplink radio resources effectively.
Usuda, for example, from the similar field of endeavor, teaches known or similar mechanism of the enhanced MAC-e entity being further configured to read an E-RNTI (see at least fig. 14 and para. 145, e.g. scheduling section 222c in MAC-e 222 reads E-RNTIs, note that MAC-e 222 is part of a NodeB shown in figures 12 and 11), which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate Usuda into the method of Pirskanen for utilizing uplink radio resources effectively.

Regarding claim 2, Pirskanen in view of Usuda teaches the enhanced MAC-e entity includes a controller, a de-multiplexor, and a hybrid automatic repeat request (HARQ) entity.  (Pirskanen, see at least fig. 5, e.g. MAC-e functional blocks)

Regarding claim 5, Pirskanen in view of Usuda teaches the enhanced MAC-e entity is a dedicated enhanced MAC-e entity maintained for the first WTRU in communication with the Node-B.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e per UE)

Regarding claims 6, 7, and 10, these claims are rejected for the same reasoning as claims 1, 2, and 5, respectively, except each of these claims is in apparatus claim format.
To be more specific, Pirskanen in view of Usuda also teaches a same or similar apparatus includes processor and transceiver (Pirskanen, see at least fig. 1 and para. 9-10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 11, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 11 performs reverse procedures of those of claim 1; more specifically, it would be the RNC performs the reverse receiving from and transmitting to the Node-B of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 15, Pirskanen in view of Usuda teaches the enhanced MAC-es entity is a dedicated enhanced MAC-es entity maintained for the first WTRU.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e/MAC-es per UE)

Regarding claims 16, and 20, these claims are rejected for the same reasoning as claims 11, and 15, respectively, except each of these claims is in apparatus claim format.
To be more specific, Pirskanen in view of Usuda also teaches a same or similar apparatus with processor and transceiver (Pirskanen, see at least fig. 1 and para. 9-10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claims 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirskanen in view of Usuda, as applied to claims 11 and 16 above, and further in view of Kwak et al. (US 20050053035 A1, hereinafter Kwak).

Regarding claim 12, Pirskanen in view of Usuda teaches the enhanced MAC-es entity includes a disassembler, a reordering and queue distribution entity, a reordering entity, a reassemble.  (Pirskanen, see at least fig. 5, e.g. MAC-es functional blocks)
Pirskanen in view of Usuda differs from the claim, in that, it does not specifically disclose cyclic redundancy check (CRC) error detector, which is well known in the art and commonly used for better support high-speed data transmission.
Kwak, for example, from the similar field of endeavor, teaches mechanism of using cyclic redundancy check (CRC) error detector (see at least para. 179-180 of fig. 23, e.g. the ACK/NACK deciders), which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate Kwak into the method of Pirskanen in view of Usuda for better support high-speed data transmission.

Regarding claim 17, this claim is rejected for the same reasoning as claims 12, except this claim is in apparatus claim format.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered.  Regarding independent claims 1, 6, 11, and 16, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465